Downey, J.
This was an action by the appellees against the appellant, on a special contract, by which the company agreed, as is alleged, to carry certain freight at a specified price and within a specified time.
There was issue, trial, and general verdict for the plaintiffs, with answers to interrogatories, in which the jury found that there was no special contract.
A motion by the defendant for judgment in its favor on the special findings was made and overruled.
This ruling, with others, is assigned as error.
We think the motion should have been sustained. The *379case, in this respect, is like the case of The Jeffersonville, etc., R. R. Co. v. Worland, ante, p. 339, and on “ the authority of it must be reversed.
The judgment is reversed, with costs, and the cause remanded, with instructions to render judgment for the defendant on the special findings.